As filed with the Securities and Exchange Commission on May 27, 2014 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIORESTORATIVE THERAPIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada (State or other Jurisdiction of Incorporation) 91-1835664 (IRS Employer Identification No.) 555 Heritage Drive, Jupiter, Florida 33458 (Address of Principal Executive Offices) (Zip Code) BioRestorative Therapies, Inc. 2010 Equity Participation Plan (Full Title of the Plan) Mark Weinreb Chief Executive Officer BioRestorative Therapies, Inc. 555 Heritage Drive Jupiter, Florida 33458 (Name and Address of Agent for Service) Copy to: Fred S. Skolnik, Esq. Certilman Balin Adler & Hyman, LLP 90 Merrick Avenue East Meadow, New York 11554 (516) 296-7048 (561) 904-6070 (Telephone Number, Including Area Code, Of Agent For Service) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non accelerated filer Small reporting companyX CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Common Stock, par value $0.001 per share $ $ $ Total $ This Registration Statement covers 11,100,000 shares of Common Stock available for issuance under the BioRestorative Therapies, Inc.2010 Equity Participation Plan (the “2010 Plan”).This Registration Statement shall also cover any additional shares of Common Stock of the Registrant that become issuable under the 2010 Plan by reason of any stock dividend, stock split, recapitalization or similar transaction that results in an increase in the number of outstanding shares of Common Stock of the Registrant. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $0.50 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $0.53 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $0.60 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $0.65 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.00 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.05 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.10 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.20 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.25 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.40 per share of Common Stock. Represents the issuance of shares of Common Stock issuable upon the exercise of options which have been granted under the 2010 Plan at an exercise price of $1.50 per share of Common Stock. Represents the issuance of shares of Common Stock issuable under the 2010 Plan (inclusive of shares issuable upon the exercise of outstanding options, assuming that such options lapse unexercised). Calculated solely for purposes of the registration fee for this offering and in accordance with paragraph (c) and (h)(1) of Rule 457 of the Securities Act of 1933, as amended, on the basis of the average of the high and low prices of the Registrant’s Common Stock as reported by the OTC Bulletin Board on May 19, 2014. EXPLANATORY NOTE This registration statement covers the issuance of up to 11,100,000 shares of Common Stock § issuable upon the exercise of options granted and which may be granted under the 2010 Plan, § which may be issued pursuant to stock bonus grants under the 2010 Plan, § which may be issued pursuant to restricted stock grantsunder the 2010 Plan, and § which may be issued pursuant to stock appreciation right grants under the 2010 Plan. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be sent out or given to employees, directors, consultants and advisors eligible to participate in the 2010 Plan as specified in Rule 428(b)(1) of the Securities Act.Those documents and the documents incorporated by reference into this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
